Case 9:18-cv-81038-DMM Document 55 Entered on FLSD Docket 09/18/2019 Page 1 of 1



                           UM TED STATES DISTRICT CO URT
                       FOR TIIE SOUTHERN DISTRICT O F FLO RIDA
                              C A SE N O .9:18-cv-81B38-D M M

  SECURITIESM D EXCHAN/E COY ISSION,
        Plaintiff,



  PALM HOUSE HOTEL,LLLP,etal.,

        Defendantsand ReliefDefendants.
                                                       /

                     ORDER ON UNOPPOSED M OTION FOR JUDGM ENT

        THIS CAUSE is before the'Courton Plaintiff Secudties and Exchange Comm ission's

  UnopposedM otion forEntryofConsentJudm entAgainstDefendantRobertV.M atthews.(DE
  54).DefendantMatthewsconsentstotheentryoffinaljudo entagainsthim inthismatter.'lsee
  DE 54-1,Matthews'ConsinttotheFinalJudm ent;DE 54-2,ProposedFinalJudm ent).
                                                           '
                                              .



        Accordingly, it is ORDERED AND ADJUDGED that the M otion (DE 54) is
  G R AN TED .
                                                                   e:
                                                               /'.
        SIGNEDinChambersinWestPnlmBeach,Floddwt
                       .
                                              his
                                              /
                                                                            Jyof eptember,2019.
                                                               ,1
                                                                   '
                                                           /z
                                                               e        .



                                                  Z'
                                                    ON M ,D M .M IDD LEBRO O K S
                                                  U N ITED STA TES D ISTRJCT JU D GE

  cc:CounselofRecord
